Citation Nr: 1500705	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for urinary complications. 

4.  Entitlement to service connection for multiple sclerosis.

5.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

6.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to December 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied service connection for depression and anxiety, multiple sclerosis, erectile dysfunction as secondary to service-connected benign prostatic hypertrophy, and urinary complications.

In July 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a hearing before a member of the Board.  The action specified in the July 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
A hearing was held before the undersigned Veterans Law Judge in June 2012, and a transcript of this hearing is of record.  At this hearing, the Veteran submitted additional evidence, but waived RO review.  

The issue of entitlement to service connection for an acquired psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  At the June 2012 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for bilateral hearing loss.
 
2.  At the June 2012 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for tinnitus.  
 
3.  At the June 2012 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for urinary complications.

4. The Veteran's multiple sclerosis had onset during his active military service.

5.  The Veteran's erectile dysfunction had onset in service


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
 
2. The criteria for withdrawal of the appeal for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
 
3. The criteria for withdrawal of the appeal for entitlement to service connection for urinary complications have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for entitlement to service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  

5.  The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 . Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn the claims for entitlement to service connection for bilateral hearing loss, tinnitus, and urinary complications.  See June 2012 hearing transcript. Therefore, there remains no allegation of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

The Veteran is seeking entitlement to service connection for multiple sclerosis and erectile dysfunction.

In support of his claim for multiple sclerosis, the Veteran has submitted a January 2012 letter from Dr. E.S., a neurologist at the Mayo Clinic who is following the Veteran for this condition.  Dr. E.S. opined that the Veteran's multiple sclerosis had onset during his period of active duty, but was misdiagnosed as prostatitis.  She noted that onset of urinary retention and erectile dysfunction are unusual at such a young age and that the Veteran's current MRI results support the conclusion that the Veteran had multiple sclerosis for at least two decades before he was first diagnosed.  She further explained that it is not unusual in cases of multiple sclerosis for misdiagnosis to occur.  As there is a competent medical opinion relating the Veteran's current disability to his active military service and no medical opinion to the contrary, entitlement to service connection for multiple sclerosis is granted.  

The Veteran is also seeking entitlement to service connection for erectile dysfunction.  Although the Veteran's service treatment records are negative for any complaints of or treatment for erectile dysfunction, both the Veteran and his spouse testified at his personal hearing that the Veteran has continually experienced problems with erectile dysfunction since service.  Both the Veteran and his spouse are competent to report an observable condition such as erectile dysfunction, and the Board finds their testimony to be credible.  The Veteran's current medical records reflect a diagnosis of and treatment for erectile dysfunction.  As there is evidence of current disability, as well as competent and credible evidence that this disability has been continually present since service, entitlement to service connection for erectile dysfunction is granted.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed. 

Entitlement to service connection for tinnitus is dismissed. 

Entitlement to service connection for urinary complications is dismissed. 

Entitlement to service connection for multiple sclerosis is granted.

Entitlement to service connection for erectile dysfunction is granted.


REMAND

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disability, claimed as depression or anxiety.  There is no evidence that the Veteran had any chronic psychiatric disability in service or within one year of his separation from service.  VA outpatient treatment records show that in 2008 the Veteran complained of stress related to his diagnosis of multiple sclerosis, while treatment records from the Family Practice Clinic and Dr. D.K. show diagnoses of depression.  At a November 2009 VA examination, the Veteran was diagnosed with Adjustment Disorder with Depressive Symptoms, which the examiner noted the Veteran related to his diagnosis of multiple sclerosis, however, the examiner himself did not opine that the Veteran's psychiatric disability developed to secondary this condition or that it is otherwise related to service.  While there is some circumstantial evidence that the Veteran has developed a psychiatric disability secondary to his service connected multiple sclerosis, there is no competent medical evidence establishing a nexus between his current disability and service.  Accordingly, on remand, the Veteran should be scheduled for a VA psychiatric examination to address whether it is at least as likely as not that the Veteran's acquired psychiatric disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include as secondary to a service connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's current VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his acquired psychiatric disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include his service connected disabilities such as multiple sclerosis.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


